PER CURIAM.
The final judgment under review entered upon an adverse jury verdict in a legal malpractice action is reversed and the cause is remanded to the trial court with directions to (1) enter a partial summary judgment for the plaintiffs Ray-Mar Beauty College, Inc., Marilyn E. Johnson and Raymer J. Johnson on the issue of liability in this action and (2) order a new trial solely as to damages in the same action. We reach this result based on the following, briefly stated legal analysis.
First, it appears without material dispute in this record that the defendants Ellis Rubin Law Offices, P.A. and Ellis Rubin, as counsel for the plaintiff herein in a prior lawsuit, committed acts of gross malpractice proximately causing legal damage to the said plaintiffs, which showing necessitated the entry of a partial summary judgment on liability in favor of the plaintiffs herein. Fla.R.Civ.P. 1.510(a), (c); compare Weiner v. Moreno, 271 So.2d 217 (Fla. 3d DCA 1973). Second, the trial court was, therefore, in error in denying the plaintiffs’ pre-trial motion for summary judgment herein because the motion should have been granted, in part, as to liability. Third, there are material issues of fact on this record as to the amount of damage, if any, sustained by the plaintiffs herein as a result of the aforesaid acts of malpractice, which issues should be submitted to a jury upon remand.
Reversed and remanded.